Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kendall Smith appeals the district court’s order dismissing Smith’s civil complaint against the Equal Employment Opportunity Commission. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Equal Emp’t Opportunity Comm’n, No. 8:12-cv-00027-AW, 2012 WL 6727150 (D.Md. Dec. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.